HARPER, J.
Appellant was prosecuted for willfully and maliciously killing a mule, the property of W. F. Lundschien, and his punishment assessed at a fine of $200.
Appellant was tried the 8th day of last October, and that term of court adjourned on October 23, 1915. The Assistant Attorney General has moved to strike out the statement of facts and bills of exception, because not filed within the time allowed by law. The motion is sustained, and the judgment is affirmed. De Friend v. State, 153 S. W. 881; Durham v. State, 155 S. W. 222.
The judgment is affirmed.